Title: To Thomas Jefferson from William Henderson, 28 February 1804
From: Henderson, William
To: Jefferson, Thomas


               
                  Dear Sir 
                  Sumner County State of TennesseeFebruary 28th 1804
               
               I congratulate you upon the Session of the Louisiana Country to the United States, we are informed that it will be divided into two Teritorial destricts, I suppose each destrict will have a Governor and am apprehensive that Andrew Jackson of this State has by some of his friends & connections been recommended to you as a proper person to fil One of those important Offices As I have some expectations of being a Citizen of that Country I feel myself somewhat interested in those appointments,
               Sir from my long Acquaintance with you I have taken the liberty of droping a few hints (to you) for the good of the Public & Citizens at large respecting that Gentleman I have been Acquainted with Mr Jackson for several years and view him as a man of Violent passions, Arbitary in his disposition and frequently engaged in broils and disputes, No character escapes him, is now sued for an Assault & Battery, & in a few days will be indicted for a breach of the peace, Such a character I conceive is not a proper one to fill the Office of Governor tho he is a man of talents And were it not for those dispottic principles he might be a usefull Man—
               I am Dr Sir Respectfully Your Mo: Ob. & Huml. Sevt
               
                  William Henderson 
               
            